DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-12, filed November 2nd, 2022, with respect to the claim rejections under 35 U.S.C. §102 and 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, consequently, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on November 2nd, 2022. Claim 10 has been cancelled and claims 1-9, and 11 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ostroy (US 9033578 A), in view of Heetman (US 6230950 B1), and further in view of Shepard et al. (US 6205623 B1).

	Regarding Claim 1, Ostroy teaches a pest-proof bag (10) comprising: (Wherein Ostroy teaches the bag has a watertight zipper and a watertight seal between the panels, thus being capable of preventing pest intrusion.) (Figs. 1-11; Col. 3, Lines 34-44)
A front wall (1 in Modified Figure 10 below) and a rear wall (2 in Modified Figure 10 below), wherein the front wall (Figs. 2, 8) is sealably coupled to the rear wall (2 in Modified Figure 10 below) at edges (15, 20, 30) forming an enclosure (100 in Modified Figure 10 below). (Figs. 1-11; Col. 5, Lines 8-14)
A traversing elongated slot (3 in Modified Figure 3 below) in the front wall (1 in Modified Figure 10 below) just below a periphery (20) of the front wall (1 in Modified Figure 10 below) for gaining access into the enclosure (100 in Modified Figure 10 below); and a fastener (38) sealably coupled along a periphery (33) of the elongated slot (3 in Modified Figure 10 below) and configured to sealably (38 in Fig. 1) close the elongated slot (3 in Modified Figure 3 below). (Figs. 1-11; Col. 5, Lines 32-39)


    PNG
    media_image1.png
    381
    709
    media_image1.png
    Greyscale


	Ostroy does not teach the pest-proof bag further comprising an elongated strap that has a proximal end and a distal end, the proximal end of the elongated strap is coupled to the front wall just below the elongated slot, the elongated strap has an outer surface and an inner surface, a tip portion of the inner surface of the elongated strap at the distal end has a layer of a first member of mating members of a hook and loop fastener, the outer surface of the elongated strap has a layer of a second member of the mating members of the hook and loop fastener, wherein the elongated strap is configured to wrap around rolled pest-proof bag and the first member of the mating members coupled to the second member of the mating members; or wherein the outer surface of the elongated strap has a continuous layer of a second member of mating members of the hook and loop fastnener.
	Heetman further teaches wherein a bag (12) further comprises an elongated strap (16) that has a proximal end (32) and a distal end (36), the proximal end (32) of the elongated strap (16) is coupled to the front wall (46) just below the opening of the bag (12), the elongated strap (16) has an outer surface (42) and an inner surface (38), a tip portion (36) of the inner surface (38) of the elongated strap (16) at the distal end (38) has a layer of a first member (34) of mating members of a hook and loop fastener (wherein Heetman teaches the use of VELCRO®) the outer surface (42) of the elongated strap (16) has a layer of a second member (40) of the mating members of the hook and loop fastener (wherein Heetman teaches the use of VELCRO®), wherein the elongated strap (16) is configured to wrap around rolled bag (12, as seen in Figs. 4-6) and the first member (34) of the mating members coupled to the second member (40) of the mating members. (Figs. 1-7; Col. 2, lines 3-7; Col. 2, lines 41-60)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the pest-proof bag as taught by Ostroy, and provide for a band for binding the bag whilst rolled as taught by Heetman. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a pest-proof bag that may be rolled and secured with hook and loop band, in order to reduce the footprint of the bag while it is retained in storage.

With regards to the outer surface of the elongated strap having a continuous layer of a second member of mating members of the hook and loop fastener.

Shepard et al. further teaches an elongated strap (100), having a first side (122) having a first member (120) of mating members (126), along with a second side having a continuous layer of a second member (110) of mating members (112) of the hook (120) and loop (110) fastener. (Figs. 1B, 1E, 1F; Col. 6, lines 39-51)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the pest-proof bag as taught by Ostroy, modified above, and substitute a hook and loop band for an elongated strap with a continuous mating member as taught by Shepard et al. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to provide for a continuous portion of mating material on one side of an elongated strap, in order for the user to adjust the adhesion point and selectively engage the tension required to effectively secure a rolled pest-proof bag. 

    PNG
    media_image2.png
    160
    580
    media_image2.png
    Greyscale


	Regarding Claim 3, Ostroy further teaches wherein an inner (50, 60) and an outer surface (50, 60) of the enclosure are laminated. (Wherein Ostroy teaches the storage bag 10 is comprised of a “plastic coated canvas 50 made from cotton coated with polyethylene”). (Figs. 1-11; Col. 5, Lines 8-10)

	Regarding Claim 4, Ostroy further teaches wherein the front wall (1 in Modified Figure 10 above) and the rear wall (1 in Modified Figure 10 above) are stitched and sealed at the edges (15). (Figs. 1-11; Col. 5, Lines 40-47)

	Regarding Claim 5, Ostroy further anticipates wherein the pest-proof (wherein the bag is watertight) bag (10) does not have any pocket on the outer surface (50, 60) of the enclosure. (Figs. 1-11)

	Regarding Claim 6, Ostroy further teaches wherein the front wall (1 in Modified Figure 10 above) is sealably (through stitching) coupled to the rear wall (2 in Modified Figure 10 above)  to form a continuous seam  (wherein Ostroy anticipates “a stitched seam like the side edges 15”), wherein the continuous seam (wherein Ostroy anticipates “a stitched seam like the side edges 15”) is configured to prevent penetration of pests. (Wherein Ostroy teaches watertight bag which would preclude the penetration of pests). (Figs. 1-11; Col. 3, Lines 39-44; Col. 5, Lines 40-47)

	Regarding Claim 8, Ostroy further teaches wherein the outer surface (50, 60) of the enclosure is plain. (Wherein Ostroy does not teach the outer surface of the bag (10) having exterior pockets). (Figs. 1-11)

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ostroy (US 9033578 A), in view of Heetman (US 6230950 B1), further in view of Shepard et al. (US 6205623 B1), and further in view of Schneider et al. (US 20050281490 A1).

	Regarding Claim 2, Ostroy, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the fastener is a laminated zipper.
	Wherein Ostroy further teaches wherein the fastener (38) is watertight (wherein Ostroy teaches “the invention also includes liquid tight storage bags wherein the side edges are heat sealed and the zipper is a watertight zipper”) zipper (38). (Figs. 1-11; Col. 5, Lines 32-39; Col. 5, Lines 61-62)
	Schneider et al. further teaches wherein a zipper may be laminated. (Wherein Schneider teaches “zipper flanges may have a laminated construction comprising sealant layers on the exterior”). (Figs. 1, 3-5; [0071])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the watertight zipper as taught by Ostroy, modified above, and provide for a laminated zipper as taught by Schneider et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a laminated zipper as it is a convenient way to provide impermeability preventing the intrusion of pests in the bag.

	Regarding Claim 7, Ostroy, as modified above includes all elements of the invention in claim 2 above, including that the laminated zipper prevents penetration of pests (as the modified laminated zipper is watertight (see details above), therefore preventing penetration of at least some pests. (Figs. 1, 3-5; [0071]). See more details in the 35 USC 103 rejection of parent claim 2.
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ostroy (US 9033578 A), in view of Heetman (US 6230950 B1), further in view of Shepard et al. (US 6205623 B1), and further in view of Popgear (URL https://www.amazon.com/dp/B08MVLGHSP, product available for public sale on 10/21/2020, see Page 5 of NPL attached).

	Regarding Claim 9, Ostroy, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the pest-proof bag further comprises a flexible handle coupled to the rear wall and adjacent to the elongated slot.
	Popgear further teaches wherein the pest-proof bag (1 in Modified Figure 2 below) further comprises a flexible (wherein the flexion in the handle can be seen below) handle (2 in Modified Figure 2 below) coupled to the rear wall (3 in Modified Figure 2 below) and adjacent to the elongated slot (4 in Modified Figure 2 below). (Wherein Popgear teaches a water-resistant EVA material, which would preclude the intrusion of pests in the bag).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the watertight zipper as taught by Ostroy, modified above, and provide for a handle as taught by Popgear. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a handle for the bag, in order to make the bag more convenient for the user to carry the bag during transport.

    PNG
    media_image3.png
    375
    595
    media_image3.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ostroy (US 9033578 A), in view of Schneider et al. (US 20050281490 A1), further in view of Popgear (https://www.amazon.com/dp/B08MVLGHSP), further in view of Heetman (US 6230950 B1), and further in view of Shepard et al. (US 6205623 B1).

	Regarding Claim 11 Ostroy teaches A pest-proof bag consisting essentially of: (3 in Modified Figure 10 above). (Wherein Ostroy teaches the bag has a watertight zipper and a watertight seal between the panels, thus being capable of preventing pest intrusion.) (Figs. 1-11; Col. 3, Lines 34-44)
A front wall (1 in Modified Figure 10 below) and a rear wall (2 in Modified Figure 10 below), wherein the front wall (Figs. 2, 8) is sealably coupled to the rear wall (2 in Modified Figure 10 below) at edges (15, 20, 30) forming an enclosure (100 in Modified Figure 10 below). (Figs. 1-11; Col. 5, Lines 8-14)
A traversing elongated slot (3 in Modified Figure 3 below) in the front wall (1 in Modified Figure 10 below) just below a periphery (20) of the front wall (1 in Modified Figure 10 below) for gaining access into the enclosure (100 in Modified Figure 10 below); and a zipper (38) sealably coupled along a periphery (33) of the elongated slot (3 in Modified Figure 10 below) and configured to sealably (38 in Fig. 1) close the elongated slot (3 in Modified Figure 3 below). (Figs. 1-11; Col. 5, Lines 32-39)
Wherein an inner (50, 60) and an outer surface (50, 60) of the enclosure are laminated. (Wherein Ostroy teaches the storage bag 10 is comprised of a “plastic coated canvas 50 made from cotton coated with polyethylene”). (Figs. 1-11; Col. 5, Lines 8-10)
Wherein the inner and outer surfaces (50, 60) of the enclosure is plain. (Wherein Ostroy does not teach the outer surface of the bag (10) having exterior pockets). (Figs. 1-11)
	Ostroy does not teach a laminated zipper sealably coupled along a periphery of the elongated slot and configured to sealably close the elongated slot; a flexible handle coupled to the rear wall and adjacent to the elongated slot; and 10an elongated strap that has a proximal end and a distal end, the proximal end of the elongated strap is coupled to the front wall just below the elongated slot, the elongated strap has an outer surface and an inner surface, a tip portion of the inner surface of the elongated strap at the distal end has a layer of a first member of mating members of a hook and loop fastener, the outer surface of the elongated strap has a layer of a second member of the mating members of the hook and loop fastener, wherein the elongated strap configured to wrap around rolled pest-proof bag and the first member of the mating members coupled to the second member of the mating member; or wherein the outer surface of the elongated strap has a continuous layer of a second member of mating members of the hook and loop fastener.

	Regarding the laminated zipper, Schneider et al. further teaches wherein a zipper may be laminated. (Wherein Schneider teaches “zipper flanges may have a laminated construction comprising sealant layers on the exterior”). (Figs. 1, 3-5; [0071])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the watertight zipper as taught by Ostroy, and provide for a laminated zipper as taught by Schneider et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a laminated zipper as it is a convenient way to provide impermeability preventing the intrusion of pests in the bag.
	Regarding a flexible handle, Popgear further teaches wherein a pest-proof bag (1 in Modified Figure 2 below) further comprises a flexible (wherein the flexion in the handle can be seen below) handle (2 in Modified Figure 2 below) coupled to the rear wall (3 in Modified Figure 2 below) and adjacent to the elongated slot (4 in Modified Figure 2 below). (Wherein  Popgear teaches a water-resistant EVA material, which would preclude the intrusion of pests in the bag).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the watertight zipper as taught by Ostroy, modified above, and provide for a handle as taught by Popgear. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a handle for the bag, in order to make the bag more convenient for the user to carry the bag during transport.

	With regards to an elongated strap for securing a roll up bag, Heetman further teaches wherein a bag (12) further comprises an elongated strap (16) that has a proximal end (32) and a distal end (36), the proximal end (32) of the elongated strap (16) is coupled to the front wall (46) just below the opening of the bag (12), the elongated strap (16) has an outer surface (42) and an inner surface (38), a tip portion (36) of the inner surface (38) of the elongated strap (16) at the distal end (38) has a layer of a first member (34) of mating members of a hook and loop fastener (wherein Heetman teaches the use of VELCRO®) the outer surface (42) of the elongated strap (16) has a layer of a second member (40) of the mating members of the hook and loop fastener (wherein Heetman teaches the use of VELCRO®), wherein the elongated strap (16) is configured to wrap around rolled bag (12, as seen in Figs. 4-6) and the first member (34) of the mating members coupled to the second member (40) of the mating members. (Figs. 1-7; Col. 2, lines 3-7; Col. 2, lines 41-60)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the pest-proof bag as taught by Ostroy, modified above, and provide for a band for binding the bag whilst rolled as taught by Heetman. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a pest-proof bag that may be rolled and secured with hook and loop band, in order to reduce the footprint of the bag while it is retained in storage.

	With regards to the outer surface of the elongated strap having a continuous layer of a second member of mating members of the hook and loop fastener.

Shepard et al. further teaches an elongated strap (100), having a first side (122) having a first member (120) of mating members (126), along with a second side having a continuous layer of a second member (110) of mating members (112) of the hook (120) and loop (110) fastener. (Figs. 1B, 1E, 1F; Col. 6, lines 39-51)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the pest-proof bag as taught by Ostroy, modified above, and substitute a hook and loop band for an elongated strap with a continuous mating member as taught by Shepard et al. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to provide for a continuous portion of mating material on one side of an elongated strap, in order for the user to adjust the adhesion point and selectively engage the tension required to effectively secure a rolled pest-proof bag. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Karim et al. (US 10442577 B2), teaches a leak proof pouch with a zipper enclosure.
Lindsey (US D783207 S), teaches an elongated strap with a continuous mating element on one side.
Mogil et al. (US 20050117817 A1), teaches a foldable insulated bag.
Chen et al. (US 6713152 B2), teaches an impermeable bag.
Hahn (US 4939818 A), teaches an adjustable bundling device with an elongated strap having a continuous fastening member.
Reiber (US 6081925 A), teaches a strap with mating members on opposing sides.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733